NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 24 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

IRINA VALERYEVNA MELNIKOVA;                      No. 05-76741
VYACHESLAV VISSARIONOVICH
TIGAY,                                           Agency Nos. A096-356-452
                                                             A096-356-453
             Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 3, 2010
                              Pasadena, California

Before: SCHROEDER, RYMER and WARDLAW, Circuit Judges.

       Irina Melnikova, a native and citizen of Uzbekistan, petitions for review of a

final order of the Board of Immigration Appeals (BIA), affirming the immigration

judge’s (IJ) denial of her application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). Melnikova’s husband,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Vyacheslav Tigay, is a derivative applicant whose petition depends on the merits

of Melnikova’s petition. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1)

and deny the petition for review.

      “[W]here the IJ has reason to question the applicant’s credibility, and the

applicant fails to produce non-duplicative, material, easily available corroborating

evidence and provides no credible explanation for such failure, an adverse

credibility finding will withstand appellate review.” Sidhu v. INS, 220 F.3d 1085,

1092 (9th Cir. 2000).

      The IJ had reason to question Melnikova’s credibility. Melnikova’s asylum

application indicated that she left Uzbekistan due to threats that she would be

prosecuted unless she paid a fine. Similarly, a psychologist testified that

Melnikova feared returning to Uzbekistan because she fled the country before

paying a fine the Uzbek police claimed she owed. Tigay also testified that

Melnikova was wanted for questioning in Uzbekistan relating to the fine.

However, Melnikova’s testimony did not attribute her failure to pay the fine as a

reason why she left Uzbekistan or why she feared returning there; Melnikova did

not mention the fine at all. Additionally, Melnikova testified that her parents could

not attend their church in Uzbekistan, whereas Tigay testified that his parents

encountered no problems attending the same church.
      Moreover, Melnikova “fail[ed] to produce non-duplicative, material, easily

available corroborating evidence and provide[d] no credible explanation for such

failure.” Sidhu, 220 F.3d at 1092. Melnikova traveled to the United States in 2002

and met with an attorney who told her the asylum process would require many

documents. Melnikova then returned to Uzbekistan for seven months, during

which time she was allegedly persecuted by the authorities. But Melnikova failed

to obtain medical documents relating to the attacks she claimed to have suffered, or

evidence corroborating her church membership or that she was arrested or harmed

on account of such membership.

      Because substantial evidence supports the IJ’s adverse credibility finding,

there is substantial evidence for denying Melnikova’s application for asylum and

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003). Melnikova’s CAT claim also fails because it is based on the same

testimony that the IJ found not credible. See id. at 1157.

      PETITION DENIED.